Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/23/2021.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.
Terminal Disclaimer
The Terminal Disclaimer filed on 12/23/2021 has been acknowledged and has been approved.
 Information Disclosure Statement  
The information disclosure statement (IDS) filed on 01/19/2022 has been considered (see form-1449, MPEP 609).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, e.g., Quakkellar et al. (US PGPUB 2015/0379105) discloses generating in a database server, an identifier to identify a database transaction, transmitting the identifier to a replication server; receiving acknowledgement that the identifier is acknowledged by the replication server; storing the transaction in the database server; and executing the transaction after receiving acknowledgement from the replication server and after determining the transaction is stored in the database server; wherein transmitting the identifier to the replication server occurs in parallel with storing the transaction in the database server.  Another prior art of records, e.g., Ramakrishnan et al. (US PGPUB 2014/0040206) discloses replication method for disaster recovery disclosed herein comprises sending replicated first data from a primary processing environment to a secondary processing environment for backup by the secondary processing environment, the replicated first data being a replica of first data in the primary processing environment, processing the first data in the primary processing environment prior to the backup of the replicated first data by the secondary processing environment being confirmed, and preventing a result of the processing of the first data from being released by the primary processing environment until the backup of the replicated first data by the secondary processing environment is confirmed.  However, neither Quakkellar nor Ramakrishnan explicitly discloses these combine features “identifying a networked backup path, from the source database to a target database, through which each transaction performed on the source database is replicated to the target database, where each node on the backup path hosts a distinct SATC (Synchronous-to-Asynchronous Converter) module, of a plurality of SATC modules, that stores a copy of any replicating transaction that passes through the distinct SATC module while traversing the backup path, and the processor creating a set of tracking entries for the detected transaction, where the set of tracking entries identifies each SATC hosted by a node of the backup path and associates the detected transaction with the source database, with the target database, and with each SATC hosted by a node of the backup path; the processor receiving a copy of the detected transaction from a predecessor SATC”.
This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 15 are allowable over the prior arts of record.

Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 14 and 15. 
	The dependent claims depending upon claims 1, 14 and 15 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163